DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 10 September 2021 has been entered.
Disposition of claims:
	Claims 1, 9, 12, 14, 16, and 18 have been amended.
	Claims 1-20 are pending.
The replacement abstract has overcome the objection to the abstract set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 16 has overcome the objection to claim 16 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 9 has overcome the rejection of claim 9 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 12 has overcome the rejections of claims 12 and 13 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) set forth in the last Office action. The rejections have been withdrawn.
The amendments to claims 1 and 16 have overcome (i) the rejections of claims 1-3, 5, 9-10, 12, 14-16, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) set forth in the last Office action and (ii) the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1 and 16 have overcome (i) the rejections of claims 1-2, 5, 7, 9-12, 14-16, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) set forth in the last Office action; (ii) the rejections of claims 11-13 and 18-19 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) set forth in the last Office action; and (iii) the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Ma (WO 2009/021126 A9) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1 and 16 have overcome the rejections of claims 1-5, 9-10, 12, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
The amendments to claims 1 and 16 have overcome the rejections of claims 1-2, 5, 9-10, and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Hilarius et al. (US 20190084309 A1) (hereafter “Hilarius”) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see sub-section (1) of the Claim Rejections – AIA  35 USC §102 section as well as sub-section (1) of the Claim Rejections – AIA  35 USC §103 section of the reply filed 10 September 2021 with respect to (i) the rejections of claims 1-3, 5, 9-10, 12, 14-16, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) set forth in the last Office action and (ii) the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Applicant is correct that the added limitations of claims 1 and 14 have overcome the previously set forth rejections based upon Nishizeki, new grounds of rejection have been made based upon Nishizeki. The additional limitations of amended 

Applicant’s arguments, see sub-section (2) of the Claim Rejections – AIA  35 USC §102 section as well as sub-sections (2) and (3) of the Claim Rejections – AIA  35 USC §103 section of the reply filed 10 September 2021 with respect to (i) the rejections of claims 1-2, 5, 7, 9-12, 14-16, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) set forth in the last Office action; (ii) the rejections of claims 11-13 and 18-19 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) set forth in the last Office action; and (iii) the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Ma (WO 2009/021126 A9) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Applicant is correct that the added limitations of claims 1 and 14 have overcome the previously set forth rejections based upon Oshiyama, new grounds of rejection have been made based upon Oshiyama. The additional limitations of amended claims 1 and 14 are taught by Xia et al. (US 2010/0244004 A1) (hereafter “Xia”), as described below.

Applicant’s arguments, see sub-section (3) of the Claim Rejections – AIA  35 USC §102 section of the reply filed 10 September 2021 with respect to the rejections of claims 1-5, 9-10, 12, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (CN 106831884—machine translation relied upon) (hereafter “Hong”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see sub-section (4) of the Claim Rejections – AIA  35 USC §102 section of the reply filed 10 September 2021 with respect to the rejections of claims 1-2, 5, 9-10, and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Hilarius et al. (US 20190084309 A1) (hereafter “Hilarius”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see sub-section (4) of the Claim Rejections – AIA  35 USC §103 section of the reply filed 10 September 2021 with respect to the rejection of claims 1-2, 5-6, 9-10, 12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) have been fully considered but they are not persuasive.
Applicant argues that paragraphs [0119] through [0123] of the specification as filed provides evidence showing that the different bonding positions of a dibenzofuran 
Applicant only provides data for a dibenzofuran skeleton, while the compound of Xia that is modified in the rejection comprises a carbazole skeleton having an alkyl group bonded to the N atom of the carbazole skeleton. Such a structure would be expected to have different physical and chemical properties and therefore it is not clear that the evidence showing longer lifetime in the bonding arrangement of the current claims for a ligand comprising a dibenzofuran skeleton would similarly be observed in ligand comprising a carbazole skeleton having an alkyl group bonded to the N atom of the carbazole skeleton.
Furthermore, Xia presents the different bonding positions of the carbazole skeleton as being equally functional. Xia provides no teachings indicating that different bonding positions of the carbazole skeleton would possess different properties. Additionally, Applicant has provided no evidence showing that the steric differences between the different bonding positions of the carbazole would be significant. Therefore, based on the teachings of Xia, one of ordinary skill in the art would expect that the different bonding positions of a carbazole skeleton as part of the ligand of Xia would be obvious.
Therefore, for at least these reasons, the argument is not found to be persuasive.

Applicant's arguments, see the final paragraph of p. 61 through the 2nd paragraph of p. 62 of the reply filed 10 September of the reply filed 10 September 2021 with respect to the provisional rejection of claims 1-2, 5, 8-10, and 12 n the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/009,455 (reference application) set forth in the last Office action as well as the rejection of claims 1-2, 5-6, 8-10, 12, and 14 on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 8,722,205 B2 have been fully considered but they are not persuasive.
Applicant argues that the provisional rejection and the rejection should be held in abeyance. No additional arguments are provided.
For the reasons outlined in the provisional rejection and rejection below, the provisional rejection and rejection are maintained.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In the 6th and 8th listed ligands the variables “X” and “Y”, respectively, overlap with the structural formula such that the structural formula are difficult to read.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 9-10, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1-2, 5, 9-10, 12, and 14-16: Nishizeki discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0264]-[0273], Example 1-8}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0264]-[0273], Example 1-8: The light emitting dopant is Compound B-3), (paragraph [0115]: Compound B-3)}.

    PNG
    media_image1.png
    917
    1002
    media_image1.png
    Greyscale

The emissive layer additionally comprises a host material having the structure shown below {(paragraphs [0264]-[0273], Example 1-8: The host is Compound Host-1), (paragraph [0261]: Compound Host-1)}.

    PNG
    media_image2.png
    769
    946
    media_image2.png
    Greyscale


Nishizeki does not exemplify that Nishizeki's compound B-3 is heteroleptic. 
However, Nishizeki does teach that compounds having the structure of Nishizeki’s formula (1) (which includes Nishizeki’s compound B-3, see paragraphs {paragraphs [0056] and [0070]}.
Xia teaches that heteroleptic complexes comprising two phenyl-pyridine ligands and a single ligand having higher molecular weight—such as by containing a carbazole type skeleton—have lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a carbazole type skeleton—while retaining the benefits of the chemical properties of the higher molecular weight ligand {paragraphs [0045]-[0047]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nishizeki’s compound B-3 to be a heteroleptic compound having two 2-phenylpyridine ligands and one ligand of the homoleptic Compound B-3 of Nishizeki shown above, based on the teachings of Xia. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a carbazole type skeleton while retaining the benefits of the higher molecular weight ligand, as taught by Xia.

Regarding claim 20: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claims 1, 3-5, 8-10, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1, 3, 5, 9-10, 12, and 14-16: Nishizeki discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0288]-[0295], Example 2-10}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0288]-[0295], Example 2-10: The light emitting dopant is Compound B-23), (paragraph [0115]: Compound B-3)}.

    PNG
    media_image3.png
    804
    755
    media_image3.png
    Greyscale

The emissive layer additionally comprises a host material having the structure shown below {paragraphs [0288]-[0295], Example 2-10 as well as paragraph [0261]: The host is the compound shown below.}.

    PNG
    media_image4.png
    425
    1140
    media_image4.png
    Greyscale


Nishizeki does not exemplify that Nishizeki's compound B-23 is heteroleptic. 
However, Nishizeki does teach that compounds having the structure of Nishizeki’s formula (1) (which includes Nishizeki’s compound B-23, see paragraphs [0109] and [0118]) can comprise only one ligand having a dibenzofuran structure {paragraphs [0056] and [0070]}.
Xia teaches that heteroleptic complexes comprising two phenyl-pyridine ligands and a single ligand having higher molecular weight—such as by containing a dibenzothiophene type skeleton—have lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a dibenzothiophene type skeleton—while retaining the benefits of the chemical properties of the higher molecular weight ligand {paragraphs [0045]-[0047]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nishizeki’s compound B-23 to be a heteroleptic compound having two 2-phenylpyridine ligands and one ligand of the homoleptic Compound B-23 of Nishizeki shown above, based on the teachings of Xia. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes 

Regarding claim 4: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above.
Nishizeki does not exemplify a compound similar to that of Compound B-23 of Nishizeki in which the instant Z1 is N.
However, the Compound B-23 of Nishizeki has the structure of general formula (1) of Nishizeki, shown below {paragraphs [0055]-[0060]}.

    PNG
    media_image5.png
    780
    841
    media_image5.png
    Greyscale

Nishizeki teaches that the compounds having the structure of general formula (1) of Nishizeki can comprise the substructure below in which the ring B has an additional fused ring, as in Nishizeki’s Compound B-23 shown above, as shown below {paragraphs [0059], [0070], and [0076]-[0077}.

    PNG
    media_image6.png
    587
    296
    media_image6.png
    Greyscale

Nishizeki’s Compound B-23 comprises the substructure show above where W1 through W4 are each C. However, Nishizeki teaches that W1 through W4 can be N in addition to C {paragraph [0077]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound B-23 of Nishizeki by substituting the W4 of Nishizeki—corresponding to the instant A1—that is C with N, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of N at that position would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum compound sub-structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 8: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above.
Nishizeki does not exemplify a compound similar to that of Compound B-23 of Nishizeki in which the instant X is O.
However, the Compound B-23 of Nishizeki has the structure of general formula (1) of Nishizeki where Z1 is S {paragraphs [0055]-[0060]}.
Nishizeki additionally teaches that Z1 can alternatively be O {paragraphs [0055]-[0060]}. This further exemplified by Chemical Formula 9 of Nishizeki where Z1 of Nishizeki is exemplified as being one of NR, S, or O {paragraphs [0075]-[0076]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound B-23 of Nishizeki by substituting the Z1 of Nishizeki—corresponding to the instant X—that is S with O, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of O would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 20: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claims 1-2, 5, 7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1-2, 5, 7, 9-10, 12, and 14-16: Oshiyama discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0218]-[0221], OLED 3-6}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0218]-[0221], OLED 3-6: The light emitting dopant is Compound I-70), (p. 20: Compound 1-70)}.
[AltContent: textbox (Compound I-70 of Oshiyama)]
    PNG
    media_image7.png
    745
    908
    media_image7.png
    Greyscale


The emissive layer additionally comprises a host material having the structure shown below {paragraphs [0218] and [0197]-[0201], OLED 3-6: The host is CBP)}.

    PNG
    media_image8.png
    554
    1148
    media_image8.png
    Greyscale

Oshiyama does not exemplify that Oshiyama’s Compound I-70 is heteroleptic. 
Xia teaches that heteroleptic complexes comprising two phenyl-pyridine ligands and a single ligand having higher molecular weight—such as by containing a dibenzothiophene skeleton—have lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a dibenzothiophene skeleton—while retaining the benefits of the chemical properties of the higher molecular weight ligand {paragraphs [0045]-[0047]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound I-70 of Oshiyama shown above to be a heteroleptic compound having two 2-phenylpyridine ligands and one ligand of the homoleptic Compound I-70 of Oshiyama shown above, based on the teachings of Xia. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a 

Regarding claims 11-13: Oshiyama as modified by Xia teaches all of the features with respect to claim 1, as outlined above.
Oshiyama does not exemplify a compound similar to that of Compound 1-70 of Oshiyama in which the N atom bridging the pyridine ring and the dibenzothiophene ring is substituted with a phenyl ring instead of an ethyl group.
However, Oshiyama teaches that Compound I-70 of Oshiyama has the structure of Formula (2) of Oshiyama wherein A2 of the formula is a nitrogen atom and R2 of the formula is the ethyl group {paragraphs [0037]-[0039]}. Oshiyama teaches that R2 of Oshiyama’s Formula (2) can be a phenyl group in addition to an ethyl group {(paragraph [0087]: R2 has the same definition as R1.), (paragraph [0079]: R1 can be ethyl or phenyl.)}. This is further exemplified by a comparison of Compounds I-2 and I-34 of Oshiyama {p. 12, Compound I-2; p. 16, Compound I-34}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound I-70 of Oshiyama by substituting the R2 of Oshiyama—corresponding a substituent of an N atom that is the instant R3 and R4 that are joined together to form a ring—that is ethyl with phenyl, based on the teaching of Oshiyama. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of phenyl would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
With respect to claim 11, the resultant ligand as the structure of the instant LA168-2. 
With respect to claim 12, the resultant compound meets the limitations of the instant claim 12 where LB is not present. It is noted that neither claim 1 nor claim 12 require the presence of LB. With respect to claim 13, the resultant compound has the structure of the instant C-168-2.

Regarding claims 18-19: Oshiyama as modified by Xia teaches all of the features with respect to claim 14, as outlined above.
Claim 18 differs from claim 14 in that the organic light emitting device of claim 14 is incorporated into a consumer device.
Oshiyama does not exemplify a specific consumer device comprising the organic light emitting device described above.
However, Oshiyama teaches that the organic light emitting devices of Oshiyama can be incorporated into consumer devices such as televisions and an interior illumination device {paragraphs [0157]-[0167]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Oshiyama by incorporating it into a consumer device taught by Oshiyama such as a television or 

Regarding claim 20: Oshiyama as modified by Xia all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) as applied to claim 16 above, and further in view of Ma (WO 2009/021126 A9).
Regarding claim 17: Oshiyama as modified by Xia teaches all of the features with respect to claim 16, as outlined above.
Oshiyama does not teach that the host material can be a compound listed in the instant claim 17.
Ma teaches a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan {paragraph [0014]}. Specifically, the compounds taught by Ma have an exemplified structure shown below {(paragraph [0038]; Examples of a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan include compounds that have the structure of Formula (III).), (paragraph [0045]; Examples of compounds having the structure of Formula (III) include the compounds on pp. 15-17.), (p. 15, Compound 2’)}.
[AltContent: textbox (Ma’s Compound 2’)] 
    PNG
    media_image9.png
    385
    609
    media_image9.png
    Greyscale

	
Ma sought to provide host materials with improved charge balance by combining benzo-fused thiophenes and triphenylenes, thereby improving the lifetime, efficiency and driving voltage of devices utilizing these compounds {paragraph [0033]}. Furthermore, the compounds taught by Ma have improved film formation in devices fabricated by both vapor deposition and solution processing methods {paragraph [0037]}.
Ma teaches that a device using Ma’s Compound 2’ has improved lifetime and efficiency compared to a device using CBP as the host material {paragraphs [0094]-[0099] and Table 2}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the organic light-emitting device of Oshiyama by replacing the CBP host material with Ma’s Compound 2’, based on the teachings of Ma. The motivation for doing so would have been to use a host material with improved lifetime, efficiency and driving voltage, as taught by Ma. Furthermore, the triphenylene .

Claims 1-2, 5-6, 9-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1-2, 5-6, 9-10, 12, and 14-17: Xia discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0112]-[0118], Example 9}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0112]-[0118], Example 9: The light emitting dopant is Compound 29), (p. 65: Compound 29)}.
[AltContent: textbox (Compound 29 of Xia)] 
    PNG
    media_image10.png
    775
    970
    media_image10.png
    Greyscale


The emissive layer additionally comprises a host material having the structure shown below {(paragraphs [0112]-[0118], Example 9: The host material is Compound H1), (p. 66, Compound H1)}.

    PNG
    media_image11.png
    795
    1195
    media_image11.png
    Greyscale

The carbazole structure is not in the bonding orientating of the ligands LA of the current claim 1.
However, Xia teaches that the compounds of the disclosure of Xia have the structure of Formula I, shown below {paragraphs [0016]-[0020] and [0050]-[0053]}. 
Thus, the carbazole skeleton can be linked to the iridium and the pyridine ring in any possible configuration, including the configurations as in the instant claim 1.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Xia’s Compound 29 shown above by substituting the bonding orientation of the carbazole skeleton with a bonding orientation as in the instant claim 1, based on the teaching of Xia. The substitution would have been one known element for another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of the specific bonding orientation would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was 

Regarding claims 18-19: Xia teaches all of the features with respect to claim 14, as outlined above. 
Claim 18 differs from claim 14 in that the organic light emitting device of claim 14 is incorporated into a consumer device.
Xia does not exemplify a specific consumer device comprising the organic light emitting device described above.
However, Xia teaches that the organic light emitting devices of Oshiyama can be incorporated into consumer devices such as televisions and flat panel displays {paragraph [0041]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Xia by incorporating it into a consumer device taught by Xia such as a television or a flat panel display, based on the teaching of Xia. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). 

Regarding claim 20: Xia discloses all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 5, 8-10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/009,455 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 5, 8-10, and 12: Claim 17 of copending Application No. 16/009,455 discloses an iridium complex comprising three ligands having the structure shown below {(Claim 17: A compound having the structure of Ir(LAi)3, where LAi is one of LA1 through LA544 described in claim 14.), (Claim 14: ligand LA535)}.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-6, 8-10, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 8,722,205 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 5-6, 8-10, 12, and 14: Claim 32 discloses a first device comprising an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {Claim 26}.
The organic layer comprises a host {claim 32} and a heteroleptic iridium complex having the formula shown below {Claim 26}.

    PNG
    media_image13.png
    798
    1090
    media_image13.png
    Greyscale

Wherein X is selected from the group consisting of O and S; R2, R3, and R4 may represent mono, di, tri, or tetra substitutions; R1 is alkyl; each of R2, R3, and R4 are independently selected from the group consisting of hydrogen, alkyl, and aryl {Claim 26}.
Claim 32 of U.S. Patent No. 8,722,205 B2 does not exemplify a specific compound in which the ligand comprising the dibenzofuran or dibenzothiophene is linked to the iridium and the pyridine ring as in the instant claim 1.
However, as shown above, the dibenzofuran or dibenzothiophene can be linked to the iridium and the pyridine ring in any possible configuration, including the configurations as in the instant claim 1.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the generalized formula for the iridium complex shown above such that the dibenzofuran or dibenzothiophene is linked to the iridium and the pyridine ring as in the instant claim 1, based on the teaching of claim 32 of U.S. Patent No. 8,722,205 B2. The selection of the specific bonding orientation would 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786